                Case 1:20-cv-01033 Document 11 Filed 10/29/20 Page 1 of 1




            In the United States Court of Federal Claims
                                             No. 20-1033 T
                                        Filed: October 29, 2020

                                                   )
    NEIL I. GURFEIN                                )
    VICTORIA GURFEIN,                              )
                                                   )
                        Plaintiffs,                )
                                                   )
    v.                                             )
                                                   )
    THE UNITED STATES,                             )
                                                   )
                        Defendant.                 )
                                                   )

                                                  ORDER

        Plaintiffs filed a complaint in this matter on August 7, 2020. (ECF 1). Defendant’s
responsive pleading is due on December 7, 2020, pursuant to the Court’s Order dated September
29, 2020. (ECF 7). On October 7, 2020, plaintiffs notified defendant’s counsel via email that
plaintiffs wished to voluntarily dismiss their Complaint and would be filing a notice of dismissal
without prejudice. Defendant’s counsel received Petitioners’ Motion for Notice of Dismissal via
U.S. Mail on October 20, 2020. (ECF 10). Because plaintiffs did not file their Notice of
Dismissal with the Court, defendant filed it as an exhibit to a status report filed on October 28,
2020. (ECF 10).

        The Court will treat Plaintiffs’ Motion for Notice of Dismissal as a motion pursuant to
Rule 41(a)(1)(A)(i) of the Rules of the U.S. Court of Federal Claims. 1 Plaintiffs’ motion for
dismissal without prejudice is GRANTED and plaintiffs’ Complaint is hereby DISMISSED
WITHOUT PREJUDICE. The Clerk is directed to take the necessary steps to dismiss this
matter.

          IT IS SO ORDERED.

                                                       /s/ Edward H. Meyers
                                                       Edward H. Meyers,
                                                       Judge




1
    Defendant’s Answer is due December 7, 2020.
